Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 April 15, 2015

The Court of Appeals hereby passes the following order:

A15A1083. STEARNS BANK, N.A. v. DOYLE.

      The appellant having represented to this court that the parties have reached a
full and final settlement of this case, and having moved for permission to withdraw
its appeal, the motion to withdraw is hereby GRANTED.

                                      Court of Appeals of the State of Georgia
                                                                           04/15/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.